     Case: 1:18-cv-04879 Document #: 24 Filed: 12/04/18 Page 1 of 1 PageID #:89


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT E. JACKSON,                                  )
                                                    )      18 C 4879
                             Plaintiff,             )
       v.                                           )      Judge Kennelly
                                                    )
JUST MANUFACTURING COMPANY,                         )      Magistrate Judge Gilbert
                                                    )
                             Defendant.             )

                         AGREED STIPULATION OF DISMISSAL

       Plaintiff and Defendant, by their attorneys, pursuant to Rule 41(a)(1)(A)(ii), Federal

Rules of Civil Procedure, having resolved all outstanding issues in this litigation, hereby

stipulate and agree to the dismissal of this action per the terms of the parties settlement

agreement with prejudice. Each side to bear their own attorney fees and costs.

Dated: December 4, 2018



s/ Donald D. Schwartz                              s/ Douglas A. Darch
Donald D. Schwartz                                 Douglas A. Darch
ARNOLD AND KADJAN, LLP                             BAKER & MCKENZIE LLP
35 East Wacker Drive, Suite 600                    300 East Randolph St., Suite 5000
Chicago, IL 60601                                  Chicago, IL 60601

Attorney for Plaintiff                             Attorney for Defendant
